Mr. Justice Walker delivered the "Opinion of the Court: This was an action on the case, brought by defendant in error in the Kankakee circuit court, against plaintiff in error, to" recover for a slander alleged to have been spoken by him of defendant in error. A trial'was had before the court and a jury, resulting in a verdict and judgment in favor of plaintiff, and defendant below has brought the record to this court on error, and asks a reversal on two grounds : First—For the admission of improper-evidence. Second—Because of an alleged variance between the declaration and the proof. It is urged that the court erred in admitting in evidence a board which had been posted up in the neighborhood of the parties, and upon which there was written libelous matter similar to that alleged in the declaration to have been spoken concerning defendant in error. We have carefully examined the record and fail to find that the board was admitted in evidence, or read to the jury. Counsel has failed to refer us to the portion of the bill of exceptions which shows that it was admitted, and being unable to find any such evidence was admitted, we conclude counsel is laboring under some misapprehension as to the grounds of this objection. As to the alleged variance, we fail to find any variance between the proof and the declaration. In the second count, it is averred 'that plaintiff in error spoke these words: “I know Wheeler killed the horse.” On turning to the record we find that Chronister and Chappell both testified that plaintiff in error spoke these precise words concerning defendant in error. Here are two witnesses who testify to the identical words laid in the second count. This is full and ample proof of the slanderous charge, and fully makes out the case. Heither of the objections being well taken, and no error being perceived in the record, the judgment of the court below must be affirmed. Judgment affirmed.